Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/20 is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "extending directions of the second stripe structures which are respectively located at the two opposite sides of the hole are opposite" of claim 4, and "a plurality of microstructures disposed on the at least one side surface, the at least one arc surface of the main body and/or a portion of the opposite light-incident surface which is near the hole" of claims 11 and 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is noted that FIG. 8 depicts the micro structures on the opposite light-incident surface which is near the hole but not on the arc surface or the side surface. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Objections
The following claims objected to because of the following informalities:  
In claims 1, 3, 8-11, 14, 16, 21-25, "near" is suggested to be corrected to --closer to--.
In claim 3, "inclines" should be corrected to --is inclined--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 11 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
one end of each of the first stripe structure to be connected to the light incident surface while "the other end of each of the first stripe structures extends to two opposite sides of the hole". First it is not clear how an end can extend to two opposite sides. Second, the two limitations appear to be structurally paradoxical since the two opposite sides of the hole are understood as one side proximal to the light incident surface and another distal. Clarification is kindly solicited. 
Scope of claims 11 and 25 are not clearly defined due to "and/or". This alternative phrase is interpreted as --or-- for the purposes of examination. 
Claims are examined as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHENG (reference no. 1 in IDS of 12/11/2020, CN108873471A, to CHENG et al.) in view of KURATA (US 9223074).
Regarding claim 1, CHENG discloses a light guide plate (see FIG.s 1-10), comprising: a main body (242 FIG. 4) having an optical surface (242c and 242d FIG. 3), a light-incident surface (242a FIG. 3) and an opposite light-incident surface (242b FIG. 3), wherein the light-incident surface and the opposite light-incident surface are respectively connected to two opposite sides of the optical surface, wherein the main 
CHENG does not explicitly show the first and second structures being stripes such that an extending direction of the at least one portion of each of the first stripe structures is vertical to the light-incident surface and an arrangement direction or an arrangement density of the first stripe structures is different from an arrangement direction or an arrangement density of the second stripe structures.
KURATA teaches a light guide plate (see FIG.s 1-24) having first and second stripe structures (see 36, 40 and 72 in FIG. 18A) respectively farther and closer to a light incident surface of the light guide plate such that an extending direction of the at least one portion of each of the first stripe structures is vertical to the light-incident surface and an arrangement direction or an arrangement density of the first stripe structures is 
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize stripe structures and their associated arrangements, such as taught by KURATA, with the light guide plate of CHENG in order to achieve a desired light coupling efficiency between the light source and the light guide and improve uniformity of illumination by the optical surface of the light guide. 
Regarding claim 14, CHENG discloses a light guide plate (see FIG.s 1-10), comprising: a main body (242 FIG. 4) having an optical surface (242c and 242d FIG. 3), a light-incident surface (242a FIG. 3) and an opposite light-incident surface (242b FIG. 3), wherein the light-incident surface and the opposite light-incident surface are respectively connected to two opposite sides of the optical surface, wherein the main body has a hole (241 FIG. 4) passing through the optical surface, and the optical surface has a first region and a second region which are separated by an imaginary line, and the imaginary line intersects the hole (evident of FIG. 4), wherein the first region is located near the light-incident surface, and the second region is located near the opposite light-incident surface, wherein the hole has a first side which is near the opposite light-incident surface and a second side which is near the light-incident surface (structurally required); a plurality of the first structures (246 FIG. 4), wherein at least one portion of each of the first stripe structures is disposed in the first region; and a plurality of the second structures (146a FIG. 4) disposed in the second region; wherein an extending direction of the at least one portion of each of the first stripe structures is vertical to the 
CHENG does not explicitly show the first and second structures being stripes such that an extending direction of the at least one portion of each of the first stripe structures is vertical to the light-incident surface, and at least one portion of the second stripe structures extends to the first side of the hole which is near the opposite light-incident surface.
KURATA teaches a light guide plate (see FIG.s 1-24) having first and second stripe structures (see 36, 40 and 72 in FIG. 18A) respectively farther and closer to a light incident surface of the light guide plate such that an extending direction of the at least one portion of each of the first stripe structures is vertical to the light-incident surface, and at least one portion of the second stripe structures extends to the first side of the hole which is near the opposite light-incident surface (evident of FIG.s 17-20).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize stripe structures and their associated arrangements, such as taught by KURATA, with the light guide plate of CHENG in order to achieve a desired light coupling efficiency between the light source and the light guide and improve uniformity of illumination by the optical surface of the light guide. 
Regarding claims 2 and 15, KURATA further discloses extending directions of the first stripe structures are different from extending directions of the second stripe structures (evident of FIG.s 17-20).
The motivation to combine is same as in claim 1 above.
claims 3 and 16, CHENG further discloses one end of each of the first structures is connected to the light-incident surface (evident of FIG. 4), the other end of each of one portion of the first structures extends to two opposite sides of the hole which are located along the opposite light-incident surface (as shown in FIG. 4), and the other end of each of the other portion of the first structures extends to the second side of the hole which is near the light-incident surface (as shown in FIG. 4); and one end of each of the second structures is connected to the first structures (as shown in FIG. 4), and the other end of each of the second structures is connected to the opposite light-incident surface (as shown in FIG. 4).
CHENG does not explicitly show the stripe, as discussed for claim 1 above, such that one end of each of the second stripe structures is connected to the first stripe structures, and each of the second structures is inclined relative to the hole.
KURATA further teaches the first and second structures being stripes, such that one end of each of the second stripe structures is connected to the first stripe structures (at least evident of FIG. 19), and each of the second structures is inclined relative to a normal to the plate (structurally evident).
The motivation to combine is same as in claim 1 above. 
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed that the combination of CHENG in view of KURATA, as presented for claim 1 above, further teaches the stripes of the second structure being inclined towards the hole.
Regarding claims 4 and 17, although the prior art does not explicitly show extending directions of the second stripe structures which are respectively located at the two opposite sides of the hole are opposite, absent persuasive evidence that the claimed 
Regarding claims 5 and 18, KURATA further teaches a portion of the second stripe structures are intersected with each other (evident of 40 intersecting 72 in FIG. 18A).
The motivation to combine is same as in claim 1 above. 
Regarding claims 6-10 and 19-24, each claiming a different embodiment for the arrangement of the structures, absent persuasive evidence that any of the claimed configurations is significant and since different shape and arrangements of optical structures are known in the light guide art, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick a preferred known arrangement for the structures optimal for the application of the light guide plate.
If any of the claimed embodiments produce an unexpected result or are explicitly significant to the inventive subject matter, then applicant is invited to pick the desired embodiment and direct the examiner to the justification for the unobviousness of the claimed embodiment. 
Regarding claims 11 and 25, KURATA further teaches the main body comprises at least one side surface (such as 33 FIG. 23) and at least one arc surface (such as the surface accommodating 93 FIG. 23), and the light guide plate further comprises a plurality of microstructures (see 93 FIG. 23) disposed on the at least one side surface, the at least one arc surface of the main body or a portion of the opposite light-incident surface which is near the hole, wherein the side surface is connected to the optical 
The motivation to combine is same as in claim 1 and 14 above. 
Regarding claims 12 and 26, CHENG further discloses a backlight module, comprising: the light guide plate and a light source disposed adjacent to the light-incident surface of the main body of the light guide plate (as shown in FIG.s 2-5).
Regarding claims 13 and 27, CHENG further discloses a display device (FIG.s 1-10), comprising: the backlight module (24 FIG.s 2 and 7); and a display panel (22 FIG. 7) disposed in front of the light guide plate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KIM (US 2007/0091640) teaches a main body comprises at least one side surface and at least one arc surface between the side surface and an opposite light-incident surface.
DIANA (US 10895353) teaches a curved light guide with a through hole and optical structures. 
ZHENG (US 10267976) teaches a light guide with a through hole. 
CHANG (US 9778405), LIN (US 8534894), SUCKLING (US 7931396), HSU (US 7862223), IRGANG (US 10464472), LEE (US 7457510).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875